i                  OFFICE   OF   THE   ATTORNEY        GENERAL   OF   TEXAS
                                          AUSTI
 \                                                Yl
-2     GROVER SELLERS
       AsronNEvGENERAL




     Honorable J. B. Hutchinson
     County Auditor
     Bovle county
     Boston, Texoa
     Gear Sir:                         Cpinion No. o-6679           ?
                                       RCJ: Authority of the Cow& Auditor
                                            of Bovle County to make ~ertaln
                                            deductions SW        s"lax+y
                                            checks of Co      OSf%%ers\under
                                            the facts state
                                                         ~lov.        \
               Your letter of a recent dat
     from this Department Is, in part,
                  "The CommissionersCour
                     all County Offlcles
                     hour days per-%&@.




          flco’ nbg Is he precluded from recoveringby the
          sactabs t,he,has,been
                          ~'      wrongfully deprived of the
          right to @&rSorm the services or that another per-
          son has“per@mned them. Thus em officer vho has
          been vrorigzullyremoved   from  office may recover
          the salary or emoluments of the office; and an
          officer de jure stayrMover     the amount from 8 te
          facto officer to vhom the money has been prld.
                                                                    38’7


Xonorable J. B. IIutchmon, pwe 2


           This Departmenthas repeatedlyheld that the Commis-
sioners' Court Is a court of limited jurlsdlotlonand has only
such powers 8s are conferred upon It by the statutes and Con-
stitution OS this State either by express terns or by necessary
izp11cat1on. Seotlon 18 of Artlole V of the Texas Constitution,
Article  2351, Vernon's Annotated Cltil Statutes;Ven Rosenberg
v. Lovett, 173 5. bl.508; IIIllle;p
                                  v. Broun, 216 3. W. (26) 479’
Oalveston,H. i%8. A. Ry. Co. v. Welds County, 167 9. W. (2dj
10848   11 Tuee Jurlsprudenaeft64.

          Although Seotlon 10 of Artlole XVI of our State Con-
stitutionprovides that "The Legislature shall provide for
deductionsSrum the salaries of public offloere   who pray neglect
the performanceoS any duty that mpy be asalgned them by lav,"
XQ knov of no provlalon in the Conetltutlota or statutea of this
state requiring county oSPlces to be open to the pub110 for any
rrpeciflctime other than for a reasoneble time. Rer do vo knov
of any provlslcm ln the Constitutionor stututes   of this State
authorizing the Commissioners1Court to pess an order       Urlng
count offloes so be open to the public six &hour &rys   "c or 48
hoursf per veek.
           The Count7 Auditor has only such povers and duties as
are conSewed upmr him by the Lirwls of this State and vo know of
no provision vhlch gives the County Auditor the parer or duty
to deduct from the salery check (au lmldent to the office) of a
county offlaor  any unount for the reason that HI& officer fall-
ed to keep bia offloe open to the public SIX &-hour days (or 48
hours) per tteek.
          In view of the foregolog it 14 the Opinion of this
mpertmemt that your question should be anevered fn the nega-
tlve, and It Ie ao ansvered.
                                       Youre very truly,
      .,.A                             ATTORRBY OEWRAL OF mcA3


                                        BY
                                                  . C. mvln, Jr.
                  ‘ids,
                      ” J.                              ~Amalstant
                                        BY

JR/JCP